DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 8/16/2021, to claim 1 acknowledged by Examiner. 
Claims 1-11 are now pending (with claims 2-3 and 6 and 8 are withdrawn).
Response to Arguments
First Argument:
	Applicant asserts that Oowa does not disclose the “holding member” as now amended in claim 1 (Remarks Pages 6-8).
	Examiner’s Response:
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive. The rejection, as necessitated by amendment, which relies on Oowa has been altered below wherein the holding member is now only being interpreted as half tube 7a in Oowa. As such Applicant’s arguments are moot as they rely on the interpretation of Oowa in which 12 is the holding member.
Second Argument:
	Applicant asserts Oowa does not disclose sliding of the rod of Oowa relative to the holding member (Remarks Pages 7-8).
	Examiner’s Response:
	Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive. Applicant’s argument herein relies on the holding member being 12 (combination of 8 and 7 half tubes) and the rod 9 being attached to the holding member via structure 8h; however, now the rejection as necessitated by amendments has been altered below wherein .
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7, and 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, amended claim 1 now recites “a holding member mounted on a front-facing portion of the first jaw retainer piece but not mounted on a front-facing portion of the second jaw retainer piece” wherein this is new matter. This is a new negative limitation because the current disclosure does not support the holding member being not mounted as firstly the 
Claims 4-5, 7, and 9-11 rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 9, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oowa (US 20170135849 A1).
Regarding claim 1, Oowa discloses an oral appliance 1 (See Figure 1, [0025]), comprising: 
a first jaw retainer piece 3 (See Figure 1, [0025], lower jaw side attachment body 3); 
a second jaw retainer piece 2 (See Figure 1, [0025], upper jaw side attachment body 2); 

the rod 9 having a leading end 9b (See Figure 4) slidably inserted into the opening of the holding member 7a (See Annotated Figure 2 and see Figure 4 wherein the rod 9 may be viewed as slidably inserted into the opening formed by holding member 7a, and further see [0041] wherein the rod 9 is overall rotatably held by half tube 7a which is a form of sliding) and a trailing end 9a (See Figure 4) mounted on a front-facing portion of the second jaw retainer piece 2 (See Figure 4 and [0039] wherein the trailing end 9a is attached to the screw engaging part 8h which is integral to the piece 8b which is mounted to the second jaw retainer piece 2 at the front facing portion as seen in Figure 1 and [0038]); 
and a restrictor 10a/7h (see Figure 4 and [0040], the tube shape formed by the pieces 7h and 10a) that restricts sliding of the rod 9 relative to the holding member 7a (see [0041] and Figure 4 wherein the bolt holding parts 10a/7h abut the right flange 9c of rod 9 to restrict backward sliding movement).

    PNG
    media_image1.png
    366
    589
    media_image1.png
    Greyscale

Regarding claim 4, Oowa discloses the invention of claim 1 above.
Oowa further discloses wherein the holding member 7a has a ring shape (See Figure 5 wherein the holding member 7a comprises holes 7j and 7g which are ring shaped as they are circular and see Lexico [https://www.lexico.com/en/definition/ring-shaped] wherein “ring-shaped” is “circular”).
Regarding claim 5, Oowa discloses the invention of claim 1 above.
Oowa further discloses wherein the restrictor 10a/7h abuts against the rod 9 and restricts a forward movement of the rod 9 within the holding member 7a (see [0041] and Figure 4 wherein the flanges 9c of the rod 9 abut the restrictor 10a/7h to then restrict forward movement relative to 7a).
Regarding claim 7, Oowa discloses the invention of claim 1 above.
Oowa further discloses wherein the restrictor 10a/7h abuts against the rod 9 and restricts a backward movement of the rod 9 within the holding member 7a (see [0041] and Figure 4 wherein the flanges 9c of the rod 9 abut the restrictor 10a/7h to then restrict backward movement).
Regarding claim 9, Oowa discloses the invention of claim 4 above.
Oowa further discloses wherein the restrictor 10a/7h is a restrictor ring (see [0040-0041] wherein restrictor 10a/7h forms a cylindrical tube shape wherein a cylindrical shape is circular, and “ring-shaped” means circular, https://www.lexico.com/en/definition/ring-shaped, thus the restrictor 10a/7h is a restrictor ring).
Regarding claim 10, Oowa discloses the invention of claim 4 above.
Oowa further discloses further comprising, another restrictor (left flange 9c, see Figure 4) that prevents the rod 9 from being fully withdrawn from the holding member 7a (see [0041] and Figure 4 wherein this second right flange may act as another restrictor which will stop forward movement of the rod 9 and thus stop it from ever being fully withdrawn from holding member 7a).
Regarding claim 11, Oowa discloses the invention of claim 1 above.
Oowa further discloses wherein the opening of the holding member 7a has an ellipse shape, an oval shape, an egg shape, a rectangle shape, or any oblong shape (see [0032] wherein the cross section of holding member 7a has a substantially “half elliptical shape” thus granting the opening formed of the holding member 7a an ellipse shape; further see Figures 2-3 wherein the opening formed by holding member 7a is oblong).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/20/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/20/2021